ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court a stipulation between the Director and respondent Richard Scott Vinit-sky recommending that respondent be transferred to disability inactive status without further proceedings; and
WHEREAS, the court accepts the parties’ stipulation,
IT IS HEREBY ORDERED that effective on the date of this order, respondent Richard Scott Vinitsky be, and the same is, transferred to disability inactive status without further proceedings. The court imposes the conditions contained in that stipulation in their entirety, including that the reinstatement hearing provided for in Rules 18 and 28(d), Rules on Lawyers Professional Responsibility is not waived.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice